987 So.2d 1230 (2008)
Fabian V. THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0704.
District Court of Appeal of Florida, First District.
August 7, 2008.
*1231 Fabian V. Thompson, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's March 10, 2008, order, the Court has determined that the appellant has failed to demonstrate that the order denying the motion for enlargement of time to file a rule 3.850 motion is a final order or otherwise appealable nonfinal order. Cf. State v. Boyd, 846 So.2d 458 (Fla.2003) (addressing the merits of the trial court's ruling on a motion for enlargement of time in the appeal of the denial of the appellant's rule 3.850 motion). For this reason the appeal is hereby dismissed.
DISMISSED.
WOLF, LEWIS, and ROBERTS, JJ., concur.